DETAILED ACTION 
This Office action has been issued in response to amendment filed June 27, 2022. 
Claims 1, 3, 6-9, 11, 14, 15, 17 and 20 have been amended. Claims 4, 5, 12, 13, 18 and 19 have been canceled. Currently, claims 1-3, 6-11, 14-17 and 20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Accordingly, claims 1-3, 6-11, 14-17 and 20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments with regards to 35 U.S.C. 103(a) rejection (e.g. on pages 9-12) have been fully considered but they are not persuasive. Applicant’s arguments directed to “Bellamkonda in view of Pal do not teach or suggest “ a database….configured with a hybrid vertical/horizontal database schema defined by each table….comparing a set of dimension-dimension value pairs”. The Examiner respectfully disagrees with the Applicant’s arguments. The arguments however are not persuasive for several reasons. Applicant’s original specification disclosed the hybrid vertical/horizontal database schema is configured for each table in the database to include one or more additional fields (e.g., DimSet field), each additional field comprising a set of dimension-dimension value pairs (i.e., a grouping of different dimension fields) ([0013]). Similarly, Bellamkonda teaches database query include multiple aggregation function include any data sources aggregation on table join ([0037]) database query is structured as a SQL statement that requests a table having two columns (e.g. vertical/horizontal database schema defined by each table) (e.g. : 1) Year, and 2) a sum of OrderValues for that Year (e.g. value pairs). A user can determine the total sales for each year (e.g. each of the one or more set field) ([0057], additional records from database table are now compared to the newly refreshed version of the batch of aggregation records, and the performance of the new version of the batch is continuously evaluated (e.g. a hybrid vertical/horizontal database schema defined by each table), just as with the initial version. The dynamic aggregation can react and adjust to changing patterns of data in database table ([0057]). Therefore, Bellamkonda teaches the amended claim recited limitations of “a database….wherein the database is configured with a hybrid vertical/horizontal database schema defined by each table in the database including one or more…set fields, each of the one or more….set fields comparing a set of….value pairs”. Bellamkonda does not explicitly teach the limitations of “one or more dimension fields in a database schema; one or more dimension set fields; a set of dimension-dimension value pairs”. Although, Bellamkonda teaches query sets includes number of records aggregated in a table ([0037]), records containing the column values requested by the original database query (e.g. [0038], [0050]). However, in the same field of endeavor, Pal teaches the limitations of “one or more dimension fields in a database schema; one or more dimension set fields; a set of dimension-dimension value pairs” (see [0389], aggregate results from event records ([0389]), [0595], graphic component for analyze dimension of results). In addition, Pal also teaches the argued claim recited limitations. Pal teaches Fig. 11A, visualization represents multiple dimensions of data ([0593]), display or visualization shows an interactive listing of field identification options. Number of fields corresponding to each selectable option displayed in association with each option. The number of fields corresponding to the coverage dynamically updated based on the specified percent of coverage ([0364], dimension-dimension value pairs). A user can determine the total sales for each year (e.g. each of the one or more dimension set field) ([0364]), graphical user interface screen (e.g. schema) including a table of results based on the selected criteria including splitting the rows by the component field. A column having an associated count for each component listed in the table to be displayed that indicates an aggregate count of the number of times that the particular field-value pair. Data sources of any indexer compare and collate data from different sources and aggregate results (e.g. a hybrid vertical/horizontal database schema defined by each table) ([0366], [0642]). These features also teaches the limitations of “wherein the database is configured with a hybrid vertical/horizontal database schema defined by each table in the database including one or more dimension set fields, each of the one or more dimension set fields comparing a set of dimension-dimension value pairs”.  Therefore, taken alone or combination of the references teach the claim recited limitations. Applicant’s fails to consider each of the paragraphs on Bellamkonda and Pal references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. It is a well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
Objection
4.	Claims 1, 9 and 15 recited the limitations of “vertical/horizontal”. Examiner will read the term as vertical or horizontal. If the Applicant’s would like to read the limitations as “vertical and horizontal”, then the claims should be amended accordingly.
Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 1-3, 6-11, 14-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellamkonda et al. (US 2014/0156636 A1), hereinafter Bellamkonda in view of Pal et al. (US 2018/0089306 A1), hereinafter Pal.  
	As for claim 1, Bellamkonda teaches a system for multi-stage parallel aggregation of big data, the system comprising: a computing platform including a memory, and one or more processing devices stored in the memory (see Fig. 1B, [0019], hierarchy of the graphs represents the order in which the execution plan operations are performed and how data flows between each of the execution plan operations, [0037]);
a data aggregation engine stored in the memory, executable by at least one of the processing devices and configured to: execute, in parallel on multiple threads, a plurality of aggregation jobs, each aggregation job configured to aggregate data from a….level to a higher level; a data query engine stored in the memory, executable by at least one of the processing devices and configured to (see [0022]-[0023], query execution plan parallelized. A record source for an aggregation operator distribute records to multiple aggregation processes based on values such as hash values or key range divisions, [0031], multi-node systems, each comprising multiple number of nodes, [0038], queries against database table and the level of aggregation observed for various key values. Static query statistics reflect an outdated and stale model of the actual data records stored in database table of database storage subsystem): 
receive a query set for each of the aggregation jobs, each query in the query sets defining one or more….fields in a database schema, execute, in parallel, the queries within the query sets to group results of a corresponding aggregation job, and a database comprising one or more tables, wherein a single table in the database is configured to store the grouped results of each of the plurality of aggregation jobs, wherein the database is configured with a hybrid vertical/horizontal database schema defined by each table in the database including one or more…set fields, each of the one or more….set fields comparing a set of….value pairs (see [0020]-[0021]. a database server to process queries. An aggregation function is one that takes multiple records and generates a single record for the multiple records. The aggregation functions include SUM, COUNT, MIN, MAX, and AVG. A group-by clause, such as the SQL GROUP BY clause, groups the input according to a specified key or keys. A query execution plan with multiple aggregation operators generated by the database server from such database queries, [0010], [0035], [0057]; Also see response to arguments section above).
Bellamkonda teaches the claimed invention but does not explicitly teach the limitations of “aggregate data from a granular level; one or more dimension fields in a database schema; one or more dimension set fields; a set of dimension-dimension value pairs”. Although, Bellamkonda teaches skewed data or data sampling. A new record is inserted in the batch of aggregation records containing the column values requested by the original database query (e.g. [0038], [0050]). However, in the same field of endeavor, Pal teaches the limitations of “aggregate data from a granular level; one or more dimension fields in a database schema; one or more dimension set fields; a set of dimension-dimension value pairs” (see [0389], aggregate results from event records, [0421], granular performance metrics, [0595], graphic component for analyze dimension of results).
Bellamkonda and Pal both references teach features that are directed to analogous art and they are from the same field of endeavor, such as aggregate function for data analysis. Query execution to process stored data by buffering into a volatile memory cache. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pal’s teaching to Bellamkonda’s system to quickly search and analyze large set of raw machine data to visually identify data subsets of interest. Thus, provide a straightforward and easy-to-understand sets of tools and search functionality. Storing and searching a subset of the events contained in a corresponding data store can optimize the data retrieval process by searching buckets corresponding to time ranges that are relevant to a query (see Pal, [0006]).
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pal’s teaching to Bellamkonda’s system to quickly search and analyze large set of raw machine data to visually identify data subsets of interest. Thus, provide particularly via straightforward and easy-to-understand sets of tools and search functionality. Storing and searching a subset of the events contained in a corresponding data store can optimize the data retrieval process by searching buckets corresponding to time ranges that are relevant to a query (see Pal, [0006]).
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a computer program product including a non-transitory computer readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pal’s teaching to Bellamkonda’s system to quickly search and analyze large set of raw machine data to visually identify data subsets of interest. Thus, provide particularly via straightforward and easy-to-understand sets of tools and search functionality. Storing and searching a subset of the events contained in a corresponding data store can optimize the data retrieval process by searching buckets corresponding to time ranges that are relevant to a query (see Pal, [0006]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Bellamkonda and Pal teaches:
further comprising: a second computing platform including a second memory, and one or more second processing devices stored in the second memory; and a modeling tool stored in the second memory, executable by at least one of the second processing devices and configured to: receive a plurality of input variable sets, execute one or more modeling algorithms based on the input variable sets, and output, for each input variable set, results of the modeling algorithms, wherein the results define the data at the granular level that is aggregated by the data aggregation engine (see Bellamkonda, [0027]-[0029]; Also, see Pal, [0421]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Bellamkonda and Pal teaches:
 wherein the single table is divided into a plurality of partitions, each partition in the table is configured to store the grouped result of one of the plurality of aggregation jobs (see Bellamkonda, [0045]; Also, see Pal, [0243]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Bellamkonda and Pal teaches:
wherein each set of dimension-dimension value pairs defines grouping criteria (see Bellamkonda, [0035]; Also see Pal, [0595]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Bellamkonda and Pal teaches:
wherein each of the one or more additional fields comprises up to n number of dimension-dimension value pairs, wherein n is a maximum number of possible dimensions required in each of the one or more tables in the database (see Bellamkonda, [0021]; Also see Pal, [0595]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Bellamkonda and Pal teaches:
wherein the data aggregation engine is further configured to: store data to be aggregated in cache memory, share the data from the cache memory amongst the multiple threads, wherein the at least a portion of the data is data that is common amongst the multiple threads (see Bellamkonda, [0021]; Also, see Pal, [0187]).
Claims 10, 11 and 14 corresponds in scope to claims 2, 3, 6-8 and is similarly rejected. 
Claims 16, 17, 20 corresponds in scope to claims 2, 3, 6-8 and is similarly rejected. 
Prior Arts
8. 	US 8,918,388 B1 teaches map phase or at the reduce phase. Partitions input tables on the join column at the map phase. The actual join is performed at the reduce phase for each partition. Obviously, when the input tables are big, such approach result in massive data redistribution (column 3, line 35-45).
	US 2012/0310916 A1 teaches relational operators, such as, filter, select (project), join, and aggregation. Each table can be stored as a separate file in the DFS (distribute file system). Determining an attribute of the table and another table in the plurality of tables, partitioning one of the table and another table in the plurality of tables using the determined attribute into a plurality of partitions, and performing a join of at least two partitions of the table and another table using the determined attribute. The join is performed on a single node in the database system ([0022]).
	EP1208475 A1 teaches aggregate processing in relational databases typically involves retrieving qualifying fact records based upon dimensional constraints, grouping the records by values for points in specified dimensions, and applying aggregate functions to each group. Even with a highly efficient query processing system, aggregate queries requiring billions of fact and associated dimension records often will be very expensive to compute. Precomputation often results in dramatic performance gains in aggregate processing, and aggregate results at one level of granularity often can be used to compute (rollup) aggregates at coarser granularities (Fig. 3A).
	Filali et al., “A Hybrid Collaborative Clustering Using Self-Organizing map”, IEEE 2017.
	US 8918388, US 6374263, US 6161103, US 6189004, US 20170031980, US 8886631, US 20120310916, US 10977260, US 20140372439, US 20190138642, 20180089262, 20190258631, 6212524, US 7461076, US 20180089312, US 10853082, US 10977260, US 20190258636, US 20180089262, US 10795884, these references also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
9.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154    
9/4/22